Title: From Thomas Jefferson to Tadeusz Kosciuszko, 2 April 1802
From: Jefferson, Thomas
To: Kosciuszko, Tadeusz


            Dear General
              Washington Apr. 2. 1802.
            It is but lately that I have recieved your letter of the 25th. Frimaire (Dec. 15.) wishing to know whether some officers of your country could expect to be employed in this country. to prevent a suspense injurious to them I hasten to inform you that we are now actually engaged in reducing our military establishment one third, and discharging one third of our officers. we keep in service no more than men enough to garrison the small posts dispersed at great distances on our frontiers, which garrisons will generally consist of a captain’s company only, and in no case of more than two or three, in not one of a sufficient number to require a field officer; and that no circumstance whatever can bring these garrisons together, because it would be an abandonment of their forts. thus circumstanced you will percieve the entire impossibility of providing for the persons you recommend. I wish it had been in my power to give you a more favorable answer; but next to the fulfilling your wishes, the most grateful thing I can do is to give a faithful answer. the session of the first congress, convened since republicanism has recovered it’s ascendancy, is now drawing to a close. they will pretty compleatly fulfil all the desires of the people. they have reduced the army & navy to what is barely necessary. they are disarming Executive patronage & preponderance by putting down one half the offices of the US. which are no longer necessary: these economies have enabled them to suppress all the internal taxes, and still to make such provision for the paiment of their public debt as to discharge that in 18. years: they have lopped off a parasite limb planted by their predecessors on their judiciary body for party purposes: they are opening the doors of hospitality to the fugitives from the oppressions of other countries: and we have suppressed all those public forms & ceremonies which tended to familiarize the public eye to the harbingers of another form of government. the people are nearly all united, their quondam leaders infuriated with the sense of their impotence; they will soon be seen or heard only in the newspapers, which serve as chimnies to carry off noxious vapours & smoke, and all is now tranquil, firm and well as it should be. I add no signature because unnecessary for you. God bless you and preserve you still for a season of usefulness to your country.
          